Citation Nr: 1140370	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-36 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent disabling for a back disability.

2.  Entitlement to separate disability ratings for bilateral lower extremity neurological deficiencies, as due to service-connected back disability.

3.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In October 2010, the Veteran testified in a personal hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In December 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC to afford the Veteran an adequate VA examination of his spine.  That action completed with the purpose of evaluating the Veteran's current back disability severity and the orthopedic manifestations of that disability, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to separate disability ratings for bilateral lower extremity neurological deficiencies, as due to service-connected back disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the appeal period, the Veteran's service-connected back disability is not shown to result in unfavorable ankylosis of the entire thoracolumbar spine.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent disabling for service-connected back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.25, 4.26, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
	
In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Service connection was established for a back disability in an April 1964 rating decision.  When the Veteran filed his current claim for a higher evaluation in March 2007, a 40 percent evaluation was in place.

The Board considers several diagnostic codes in evaluating the Veteran's thoracolumbar spine disability.  Diagnostic Code 5235 (vertebral fracture or dislocation), Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or segmental instability), Diagnostic Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative arthritis of the spine) (see also, Diagnostic Code 5003), and Diagnostic Code 5243 (IVDS) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a. 

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 20 percent rating where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Important for this case, a 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V. 

Also for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5). 

Intervertebral Disc Syndrome (IVDS) (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

The Board finds that the criteria for a rating greater than 40 percent for the Veteran's back disability (which includes degenerative disc disease) have not been met for any time during the appeal period.  To meet the 50 percent disability criteria, the Veteran must demonstrate that his back disability results in unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a.

In this respect, there is no competent lay or medical evidence, to include VA examinations of the Veteran's spine in May 2007, October 2009, and January 2011, that the Veteran's entire spine is fixed in flexion or extension resulting in symptoms such as difficulty with walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation.  In short, his back disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine and a 50 percent disability evaluation is not warranted.

The Board has further considered whether a higher rating could be awarded for any time during the appeal period for incapacitating episodes of degenerative disc disease.  Notably, the Veteran has not described intervetebral disc syndrome episodes having a total duration of at least 4 weeks for any 12-month period.  More importantly, the Board has closely reviewed the record, and finds that the Veteran is not shown to have experienced incapacitating episodes of degenerative disc disease having a total duration of at least 4 weeks in any given 12-month period, as defined by VA regulation (bed rest prescribed by a physician and treatment by a physician).

Indeed, during the May 2007 VA examination, the Veteran reported that he has not been incapacitated or confined to a bed.  In the January 2011 VA examination report, the examiner noted that there were no incapacitating episodes in the past year.

The Board further observes that the Veteran's post-service clinical records, including VA outpatient treatment reports and private medical records, do not contain any significant findings favorable to his claim according to the applicable criteria.

Regarding the overall severity of the Veteran's back disability, as manifested orthopedically, the Board places high probative value to the findings of the VA examiners.  These results paint a disability picture that most closely approximates a 40 percent disability evaluation.

A discussion of separate evaluations based on the Veteran's back disability as manifested neurologically is included in the Remand section below.

As such, the Board does not find evidence that the rating assigned for the Veteran's back disability should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's limitations resulting from a back disability.  There are no manifestations of the Veteran's back disability that have not been contemplated by the rating schedule and an adequate evaluation was assigned based on evidence showing the symptomatology and/or disability.  Indeed, the medical evidence of record does not reflect that the Veteran has been hospitalized due to his back disability or that it markedly interfered with his employment beyond what the schedular criteria already contemplates.  In this regard, the issue of TDIU is discussed in the Remand portion of this decision.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in April 2007 and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  However, Vazquez-Flores was overruled, in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In any event, while not required, the Veteran was provided with the specific language of the diagnostic criteria in post-adjudicatory documents.

As discussed above, the Veteran was afforded another VA examination of his spine pursuant to the December 2010 Board Remand.  The Board finds that the RO is in substantial compliance with those Remand instructions as the Veteran's examination results are of record.  Stegall v. West, 11 Vet. App. 268 (1998).  The January 2011 VA examination is adequate for VA compensation purposes with respect to the claim for a higher evaluation of the Veteran's orthopedic manifestations of his back disability, as the examiner conducted all necessary tests, addressed the factors identified in DeLuca, rendered opinions regarding the Veteran's claimed disability, and provided adequate rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.



ORDER

Entitlement to an evaluation in excess of 40 percent disabling for a back disability is denied.


REMAND

At the outset, the board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file, to include the most recent January 2011 VA examination afforded pursuant to the December 2010 Board Remand, indicates that additional action is necessary.  Although the Board sincerely regrets the further delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In this regard, with respect to the Veteran's claim for a higher evaluation of his back disability, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124. 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

At this juncture, it is important to note that the Board found the January 2011 VA examination to be adequate and in substantial compliance with the December 2010 Board Remand only as it pertains to the Veteran's claim for a higher evaluation of his back disability as manifested orthopedically.  As discussed below, another remand is necessary to determine whether separate ratings for any neurological deficiencies are warranted and if so, to ascertain the severity of those deficiencies.

In October 2010, the Veteran testified before the undersigned that he had pain in his legs, especially numbness down his left leg.  Hearing transcript at 6.  At that time, however, the Veteran stated that he did not have a diagnosis of a bilateral leg disability.  Id. at 5.

Upon request from the undersigned, the Veteran submitted private treatment reports.  In a December 2009 evaluation, the Veteran reported "sciatica type symptoms" which were intermittent.  At that time, he demonstrated a positive straight leg testing, bilaterally and continued physical therapy.  In October 2010, the Veteran reported persistent pain and numbness to his lower extremities, with severe pain after exercise, and was diagnosed with mild to moderate stenosis and lumbar radiculopathy.  However, objective testing also revealed that he had full strength in all muscle groups in his bilateral lower extremities, negative straight leg testing, intact sensation and light touch, and a negative Babinksi sign.

Pursuant to the December 2010 Board Remand, the Veteran underwent a VA examination of his spine.  At that time, he reported that he had intermittent pains in his left leg for about 10 years, which he described as dull.  He also reported occasional brief symptoms lasting several minutes of numbness in the left foot.  

Upon objective testing, the examiner found bilateral knee and ankle reflexes of 2 out of 4, suggesting less than normal reflexes.  Soft touch testing was essentially normal over both lower extremities.  In contrast to the December 2009 private evaluation, straight leg test was negative with no radicular pain below the knee, bilaterally.  However, the examination report included a clinical history of spinal stenosis and right-sided sciatica.  Indeed, magnetic resonance imaging (MRI) results revealed mild to moderate bilateral neural foraminal narrowing.

Based on the private treatment reports and the January 2011 VA examination, the extent and severity of any neurological problems is still unclear based on the Veteran's subjective reports of pain and numbness of the lower extremities (ranging from intermittent to persistent and severe to dull), and the objective evidence indicating neurological deficiencies.  In short, the level of severity of the Veteran's neurological deficiencies is not clear from the evaluations and lay statements of record.

Accordingly, the Board finds that an additional VA examination is required in order to identify all chronic and neurologic manifestations of the Veteran's service-connected back disability and to determine the current severity of those aspects of disability.

In addition, whether TIDU is warranted is an issue that remains inextricably intertwined with the issue of whether the Veteran is entitled to separate disability ratings for bilateral lower extremity neurological deficiencies, as due to service-connected back disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Any Board action on the issue of TDIU, at this juncture, would be premature.  Hence, another remand of this matter for this reason is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current severity and neurological manifestations of his service-connected back disability, to include, but not limited to, bilateral neural foraminal narrowing and sciatica.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Following examination and any and all necessary tests, the examiner is requested to provide findings on the following and include an appropriate rationale for those findings:

a) describe and diagnose any additional chronic neurologic manifestations of the service-connected back disability (if any), to include, but not limited to, the documented diagnoses of sciatica and neural foraminal narrowing; and

b) evaluate the extent and severity of any diagnosed neurologic deficiencies by rendering an opinion as to whether it more nearly approximates incomplete paralysis of the sciatic nerve (that is mild; moderate; moderately severe; or severe, with marked muscular atrophy) or complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost; and

c) provide an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's service-connected disabilities, including his back disability and any neurologic deficiencies found, render him unable to obtain or maintain substantially gainful employment?

2. Then, readjudicate the Veteran's claims, including the claim for entitlement to TDIU, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  A review of all relevant information submitted to the RO, should also be completed.  If the decision, with respect to the claims, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


